Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement (this "Agreement"), dated as of October 1, 2015, effective as of
July 1, 2015, is made by and between Ethan Allen Interiors Inc., a Delaware
corporation (the “Corporation”) and its wholly owned subsidiary, Ethan Allen
Global, Inc., a Delaware corporation (the "Subsidiary"), and M. Farooq Kathwari
(the "Executive").

 

Recitals

 

1.

The Executive is Chairman of the Board of Directors of the Corporation and of
the Subsidiary, and is currently employed as the Chief Executive Officer and the
President of the Corporation and of the Subsidiary.

 

2.

The employment of the Executive by the Corporation was previously subject to
employment agreements dated (a) July 27, 1994 (the "1994 Employment Agreement"),
(b) October 28, 1997 (the "1997 Employment Agreement"), (c) November 1, 2002 as
amended by the First Amendment dated as of November 1, 2002 and subject to the
Assignment of Employment Agreement assigning the interests and obligations of
Ethan Allen Retail Inc. (formerly known as Ethan Allen Inc.) to Ethan Allen
Global, Inc. effective as of July 1, 2005 (collectively, the "2002 Employment
Agreement"), (d) November 13, 2007 (the "2007 Employment Agreement") and (e)
September 30, 2011, effective as of October 1, 2011, as amended as of March 14,
2013 (the "2011 Employment Agreement"). The 1994 Employment Agreement, the 1997
Employment Agreement, the 2002 Employment Agreement, the 2007 Employment
Agreement and the 2011 Employment Agreement are hereinafter collectively
referred to as the “Prior Employment Agreements.”

 

3.

Under the 2011 Employment Agreement, (a) the Corporation issued stock options
under the Corporation's 1992 Stock Option Plan (as amended, the "Plan") pursuant
to an Option Agreement, dated as of October 1, 2011 (the "2011 Option
Agreement"), under which the final tranche of 60,000 options will vest in
accordance with its terms as of June 30, 2016, and (b) the Corporation issued
restricted stock under the Plan pursuant to a Restricted Stock Agreement, dated
as of October 1, 2011 (the "2011 Restricted Stock Agreement"), under which the
final tranche of 21,000 shares of restricted stock will vest in accordance with
its terms as of June 30, 2016 (collectively, the "Final Tranche Awards").

 

4.

Under the 2011 Employment Agreement, either the Corporation or the Executive is
required to provide a renewal notice thereunder by September 30, 2015, and the
Corporation desires to continue the services of the Executive as Chairman of the
Board of Directors of the Corporation and the Subsidiary and the employment of
the Executive with the Corporation and of the Subsidiary beyond the renewal and
the term of the 2011 Employment Agreement and to enter into this new agreement
embodying the terms of those continued relationships.

 

5.

The Executive is willing to continue to serve as Chairman of the Board of
Directors of the Corporation and the Subsidiary and is willing to accept
continued employment by each of the Corporation and the Subsidiary on the terms
set forth herein.

  

 
1

--------------------------------------------------------------------------------

 

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other good and valuable consideration, the Corporation, the
Subsidiary, and the Executive hereby agree as follows.

 

1.

Definitions.

 

1.1

"Adjusted Operating Income" has the meaning assigned in Section 5.2(d).

 

1.2

"Adjusted Operating Income Per Share" has the meaning set forth in Section
5.3(g).

 

1.3

"Affiliate" means any person or entity controlling, controlled by or under
common control with the Corporation or the Subsidiary.

 

1.4

"AIB Annual Target" has the meaning assigned to it in Section 5.2.

 

1.5

"Board" means the Board of Directors of the Corporation.

 

1.6

"Cause" means (a) the Executive is convicted of a felony involving actual
dishonesty as against the Corporation, the Subsidiary and/or any Affiliate, or
(b) the Executive, in carrying out his duties and responsibilities under this
Agreement, is guilty of gross neglect or gross misconduct resulting, in either
case, in material economic harm to the Corporation, the Subsidiary and/or any
Affiliate, and such conduct is not cured within thirty (30) days of the
Corporation providing Notice of Termination (to take effect only if such conduct
is not cured) to the Executive, unless such act, or failure to act, was believed
by the Executive in good faith to be in the best interests of the Corporation,
the Subsidiary and/or any Affiliate. For this purpose, good faith includes
actions taken, or failures to act, based upon advice of counsel or advice of
certified public accountant(s).

 

1.7

"Code" shall mean the U.S. Internal Revenue Code of 1986, as amended.

 

1.8

"Commencement Date" has the meaning assigned to it in Section 3.

 

1.9

"Date of Termination" means (a) in the case of a termination as a result of
Disability, the date of a final determination of Disability pursuant to the
process set forth in Section 1.10, (b) in the case of a termination for which a
Notice of Termination is required, the date of actual receipt of such Notice of
Termination or, if later, the date specified therein, as the case may be, and
(c) in all other cases, the actual date on which the Executive's employment
terminates during the Term of Employment.

  

 
2

--------------------------------------------------------------------------------

 

 

1.10

"Disability" means the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Determination of Disability in
accordance with this Agreement shall be made pursuant to the written medical
opinion of an independent medical physician mutually acceptable to the Executive
and the Corporation but in no event will the determination of Disability be made
before the end of 12 months from date the Executive is unable to engage in
substantial gainful activity. If the Executive and the Corporation cannot agree
as to such an independent medical physician, each shall appoint one medical
physician and those two physicians shall appoint a third physician who shall
make such determination.

 

1.11

"Good Reason" means and shall be deemed to exist if, without the prior express
written consent of the Executive:

 

 

(a)

The Executive is assigned any duties or responsibilities inconsistent in any
material respect with the scope of the duties or responsibilities associated
with the Executive's titles or positions, as set forth and described in Section
4

 

 

(b)

the Executive suffers a reduction in the duties, responsibilities or effective
authority associated with his titles and positions as set forth and described in
Section 4;

 

 

(c)

the Executive is not appointed to, or is removed from, the offices or positions
provided for in Section 4.1;

 

 

(d)

the Corporation fails to substantially perform any material term or provision of
this Agreement, which failure is not cured within thirty (30) days after written
notice by the Executive to the Corporation;

 

 

(e)

the Executive's compensation provided for hereunder is decreased;

 

 

(f)

the Executive's office location is changed to a location more than 50 miles from
its location on the date hereof in Danbury, Connecticut;

 

 

(g)

the Corporation fails to obtain the full assumption of this Agreement by a
successor entity in accordance with Section 11.2 of this Agreement;

 

 

(h)

the Corporation continually fails to reimburse the Executive for business
expenses in accordance with Section 5.5 ;

 

 

(i)

the Corporation purports to terminate the Executive's employment for Cause and
such purported termination of employment is not effected in all material
respects in accordance with the requirements of this Agreement;

 

 

(j)

the Executive shall cease to serve as a director and Chairman of the Board of
Directors of the Corporation and the Subsidiary;

  

 
3

--------------------------------------------------------------------------------

 

 

 

(k)

the Board or the shareholders of the Corporation or the Subsidiary, either or
both, as may be required to authorize the same, shall approve (i) any
liquidation of the Corporation or the Subsidiary, or the sale of substantially
all of the assets of the Corporation and the Subsidiary taken as a whole, or
(ii) any merger, consolidation and/or other business combination involving the
Corporation or the Subsidiary, or (iii) any combination of any such transactions
(and any transaction or transactions described in the preceding clause (i), (ii)
or (iii) is called a "Transaction"), other than a Transaction (A) involving only
the Corporation and the Subsidiary or (B) immediately after which the
shareholders of the Corporation who were shareholders immediately prior to such
Transaction continue to own beneficially, directly or indirectly, in
substantially similar proportions to those in effect immediately prior to such
Transaction more than 50% of the then outstanding voting securities of the
Corporation or the survivor, as applicable;

 

 

(l)

any Person (as defined below) or group (as such term is defined in Rule 13d-5 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")) of related
Persons which is not an Affiliate as of the Commencement Date shall beneficially
own, directly or indirectly, more than 50% of the then outstanding voting stock
of the Corporation or the Subsidiary (for purposes of this Section 1.11,
"Person(s)" means any individual, entity or other person, as defined in Section
3(a)(9) of the Exchange Act, and as used in Sections 13(d) and 14(d) thereof);
or

 

 

(m)

the Board or the Corporation shall authorize, approve or engage in any Business
Combination with an Interested Person, each as defined in Article Fifth of the
Corporation's Restated Certificate of Incorporation;

 

provided that, notwithstanding the foregoing, Good Reason shall not (i) include
Retirement or (ii) include or be deemed to exist, with regard to the
circumstances described in clause (k), (1) or (m), if, with the express prior
written consent of the Executive, the Executive immediately after the occurrence
of the circumstances or transactions described in clause (k), (1) or (m) becomes
Chairman, Chief Executive Officer and President of the parent corporation or of
the person or entity that owns or controls the Corporation or its successor
immediately after such circumstances or transaction (or is offered such
positions, but declines).

 

1.12

“Notice of Termination” means, as to any termination of the Executive's
employment by the Corporation or the Subsidiary or by the Executive that
requires a “Notice of Termination”, notice shall be in writing and shall be
communicated in accordance with Section 12.3 of this Agreement (a) indicating
the specific termination provision in this Agreement relied upon, (b) setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, as applicable, and (c) if the termination date is other than the date
of receipt of such notice, specifying the date on which the Executive's
employment is to be terminated (which date shall not be earlier than the date on
which such notice is actually given).

  

 
4

--------------------------------------------------------------------------------

 

 

1.13

"Stock Unit" has the same meaning as in the Stock Option Plan.

 

1.14

"Stock Unit Agreement" has the meaning set forth in Section 5.3.

 

1.15

"Restricted Stock" has the same meanings as in the Stock Option Plan.

 

1.16

"Performance-Based Stock Unit Agreement" has the meaning set forth in Section
5.3.

 

1.17

"Retirement" means the Executive's voluntary termination of his employment with
the Corporation and/or the Subsidiary on his own initiative for any reason
(other than (a) a termination due to Disability or (b) a Termination for Good
Reason) at any time after the Commencement Date of this Agreement upon giving
the Notice of Termination required in Section 6.4.

 

1.18

"Stock Option Agreement" has the meaning set forth in Section 5.4.

 

1.19

"Stock Option Plan" means the Corporation’s 1992 Stock Option Plan, as amended
and modified from time to time.

 

1.20

"Term of Employment" has the meaning assigned to it in Section 3.

 

1.21

“Change in Control” shall be deemed to be triggered if:

 

 

(a)

the Board or the shareholders of the Corporation or the Subsidiary, either or
both, as may be required to authorize the same, shall approve a Transaction (as
defined in Section 1.11), other than a Transaction (A) involving only the
Corporation and the Subsidiary or (B) immediately after which the shareholders
of the Corporation who were shareholders immediately prior to such Transaction
continue to own beneficially, directly or indirectly, in substantially similar
proportions to those in effect immediately prior to such Transaction more than
50% of the then outstanding voting securities of the Corporation or the
survivor, as applicable, provided, that, in the case of a sale of assets,
merger, combination or other business combination within the meaning of a
Transaction, a Change in Control shall not be deemed to have been triggered
until such Transaction shall have been consummated;

 

 

(b)

any Person (as defined in Section 1.11) or group (as such term is defined in
Section 1.11) of related Persons which is not an Affiliate as of the
Commencement Date shall beneficially own, directly or indirectly, more than 50%
of the then outstanding voting stock of the Corporation or the Subsidiary; or

 

 

(c)

the Board or the Corporation shall authorize, approve or engage in any Business
Combination with an Interested Person, each as defined in Article Fifth of the
Corporation’s Restated Certificate of Incorporation, provided, that a Change in
Control shall not be deemed to have been triggered until such Business
Combination shall have been consummated.

  

 
5

--------------------------------------------------------------------------------

 

 

2.

Employment.

 

2.1

The Corporation and the Subsidiary acknowledge and agree that the Executive has
fully and satisfactorily performed his obligations under the Prior Employment
Agreements. The Executive acknowledges and agrees that the Corporation and the
Subsidiary have fully and satisfactorily performed their respective obligations
under the Prior Employment Agreements, subject, however, to (a) any remaining
compensation or benefits due with respect to services rendered prior to the
Commencement Date, including the fulfillment of the Final Tranche Awards in
accordance with the 2011 Options Agreement and the 2011 Restricted Stock
Agreement.

 

2.2

Upon execution of this Agreement, the terms of Executive’s employment shall
cease to be governed by the 2011 Employment Agreement and such cessation shall
be effective as of the Commencement Date of this Agreement, provided however,
that (a) any compensation and other benefits including but not limited to Base
Salary, Restricted Stock Awards and Stock Options earned by the Executive for
services rendered prior to the Commencement Date of this Agreement, and the
Annual Incentive Bonus for the fiscal year ending June 30, 2015, shall continue
to be governed by the 2011 Employment Agreement, and (b) the Final Tranche
Awards will continue to be subject to the vesting and other provisions in the
2011 Option Agreement and the 2011 Restricted Stock Agreement. Also, nothing
contained in this Agreement shall adversely affect any continuing obligations of
the Corporation, the Subsidiary or any Affiliate to the Executive under any
Prior Employment Agreements.

 

2.3

Subject to the terms and provisions set forth in this Agreement, the Corporation
hereby employs the Executive during the Term of Employment as the Chief
Executive Officer and President of the Corporation, agrees to use its best
efforts to cause Executive to be elected by the Corporation's shareholders as a
director and Chairman of the Board of the Corporation, and to cause the
Executive to be a director and Chairman of the Board of Directors of the
Subsidiary during the Term of Employment and agrees to cause the Subsidiary at
all times during the Term of Employment to employ the Executive as Chief
Executive Officer and President of the Subsidiary, and the Executive hereby
accepts such employment. However, nothing in this Agreement shall be construed
to require that the Executive be elected as a director of the Corporation's
Board of Directors on any date if he is not employed by the Corporation on the
election date.

 

3.

Commencement Date and Term of Employment.

 

3.1

The term of employment under this Agreement shall commence as of July 1, 2015
(the “Commencement Date"), and shall, unless extended as hereinafter provided,
terminate with the close of business on June 30, 2020, unless sooner terminated
pursuant to the terms hereof (the "Term of Employment").

  

 
6

--------------------------------------------------------------------------------

 

 

3.2

On each of July 1, 2020 and July 1, 2021, the Term of Employment shall
automatically be extended for an additional one year period unless, not later
than nine months prior to any such anniversary, either party to this Agreement
shall have given written notice to the other that the Term of Employment shall
not be extended or further extended beyond its then already automatically
extended term, if any.

 

4.

Positions, Responsibilities and Duties.

 

4.1

Positions. During the Term of Employment, the Executive shall be employed as,
and the Corporation shall at all times cause the Executive to be, the Chief
Executive Officer and President of the Corporation and the Subsidiary. In such
positions, the Executive shall have the duties, responsibilities and authority
normally associated with the office and position of chairman, director, chief
executive officer and president of a substantial, publicly traded corporation,
but in no event shall the Executive's duties, responsibilities and/or effective
authority with respect to the Corporation and/or the Subsidiary be less than the
duties, responsibilities and/or effective authority the Executive possessed
immediately prior to the date of this Agreement. No other employee of the
Corporation or the Subsidiary shall have authority and responsibilities that are
equal to or greater than those of the Executive. The Executive shall report
solely and directly to the Board and all other officers and other employees of
the Corporation and the Subsidiary shall report directly to the Executive or the
Executive's designees. No provision of this Section 4.1, however, shall preclude
the Board from soliciting information from any officer or employee of the
Corporation.

 

4.2

Duties. During the Term of Employment, the Executive shall devote such time as
is reasonably necessary to perform the duties associated with his offices and
positions as set forth in Section 4.1 and shall use his best efforts to perform
faithfully and efficiently the duties and responsibilities contemplated by this
Agreement; provided, however, that the Executive shall not be required to
perform any duties and responsibilities which would be likely to result in
non-compliance with or violation or breach of any applicable law or regulation.
The Executive’s duties shall include, but not be limited to, participating in
the Corporation’s planning for executive leadership succession. Notwithstanding
the foregoing provisions of this Section 4.2, during the Term of Employment, the
Executive may devote reasonable time to activities other than those required
under this Agreement, including the supervision of his personal investments, and
activities involving professional, charitable, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar type activities, to the extent
that such other activities do not inhibit or prohibit the performance of the
Executive's duties under this Agreement, or conflict in any material way with
the business of the Corporation or the Subsidiary; provided, however, that the
Executive shall not serve on the board of any business, or hold any other
position with any business without the consent of the Board.

  

 
7

--------------------------------------------------------------------------------

 

 

4.3

Non-Disparagement. The Executive agrees that, while he is employed by the
Corporation, and after his Date of Termination, he shall not make any false,
defamatory or disparaging statements about the Corporation, the Subsidiary, any
Affiliate, or the officers or directors of the Corporation, the Subsidiary or
any Affiliate that are reasonably likely to cause material damage to the
Corporation, the Subsidiary, any Affiliate, or the officers or directors of the
Corporation, the Subsidiary, or any Affiliate. While the Executive is employed
by the Corporation, and after his Date of Termination, the Corporation agrees,
on behalf of itself, the Subsidiary and the Affiliates, that none of the
Corporation, the Subsidiary, any Affiliate or any officer or director of the
Corporation, the Subsidiary, or any Affiliate shall make any false, defamatory
or disparaging statements about the Executive that are reasonably likely to
cause material damage to the Executive.

     

5.   Compensation and Other Benefits.     

5.1

Base Salary. Throughout the Term of Employment, the Executive shall receive a
base salary ("Base Salary"), payable in equal bi-weekly installments, of
$1,150,000 per annum, unless a different Base Salary is agreed upon in writing
by the Corporation and the Executive.

 

5.2

Annual Incentive Bonus.

 

 

(a)

During the Term of Employment, the Executive will be eligible to earn an annual
incentive bonus (the "Annual Incentive Bonus" or "AIB"), subject to approval by
the shareholders of the Corporation of the incentive performance components of
this Agreement payable in accordance with Section 162(m) of the Internal Revenue
code and the regulations issued thereunder, based upon the Adjusted Operating
Income for each fiscal year during the Term of Employment beginning with the
fiscal year ending June 30, 2016. It is intended that the AIB shall qualify for
deduction under IRC Section 162(m). The Executive will only be entitled to
receive the Annual Incentive Bonus with respect to a fiscal year if and to the
extent the Adjusted Operating Income performance targets and goals, described
below, are achieved.

        (b) For purposes of the Annual Incentive Bonus for each fiscal year, the
Compensation Committee of the Board (the “Compensation Committee”), subject to
review and ratification by the Board, will set and establish the target and goal
(the "AIB Annual Target") for Adjusted Operating Income for such fiscal year
within 90 days following the commencement of that fiscal year, provided, that if
the Compensation Committee, subject to review and ratification of the Board,
does not set and establish the AIB Annual Target for any fiscal year for any
reason or no reason, then the AIB Annual Target for that fiscal year will
automatically be set and established as a five percent (5%) increase and
improvement in Adjusted Operating Income as compared to the actual Adjusted
Operating Income for the immediately preceding fiscal year. For the avoidance of
doubt, the AIB Annual Target is established on a single fiscal year basis, even
if the PSU Annual Targets are established pursuant to Section 5.3 for multiple
fiscal years.

  

 
8

--------------------------------------------------------------------------------

 

 

  (c)  For each fiscal year during the Term of Employment, the Annual Incentive
Bonus earned by the Executive will be determined by reference to the achievement
of the Corporation of its Adjusted Operating Income for that fiscal year
measured against the AIB Annual Target for that fiscal year as follows:

 

 

Annual Incentive Bonus Payout

 

Adjusted Operating Income Achievement
Level

 

Performance
(as Percentage of AIB Annual Target)

 

Payout
(as Percentage of
Base Salary)

 

Annual Incentive Bonus Amount

Minimum Threshold



80-85%



33%



$375,000

AIB Annual Target



100%



65%



$750,000

Maximum



120-130%



148%



$1,700,000

 

For the avoidance of doubt, the Executive shall not be entitled to earn or
receive any AIB for a fiscal year where the actual Achievement Level is less
than 80% of the AIB Annual Target for such fiscal year (but the failure to earn
and receive an AIB for any fiscal year will not affect the right to receive an
AIB earned for a subsequent fiscal year).

 

If the Adjusted Operating Income for a fiscal year is between the Minimum
Threshold and the AIB Annual Target, or the AIB Annual Target and the Maximum,
the specific amount of the Annual Incentive Bonus for that fiscal year will be
linearly interpolated on a straight line basis based on actual performance (as a
percentage of the AIB Annual Target), interpolated linearly either between the
Minimum Threshold and the AIB Annual Target or between the AIB Annual Target and
the Maximum, respectively, and then utilizing that same percentile for the
determination of the Annual Incentive Bonus, interpolated linearly either
between the Minimum Threshold and the AIB Annual Target or between the AIB
Annual Target and the Maximum, respectively.

  

 
9

--------------------------------------------------------------------------------

 

 

 

(d)

For purposes of computing the Executive’s Annual Incentive Bonus, the “Adjusted
Operating Income” for each fiscal year shall be consolidated operating income of
the Corporation as set forth in the Corporation's audited consolidated financial
statements for such fiscal year, adjusted by adding thereto the charges,
expenses or accruals, if any, charged against such operating income for (1)
nonrecurring, extraordinary or unusual events, (2) annual bonuses, both
incentive and discretionary, to officers and managers, including the Annual
Incentive Bonus, (3) share-based compensation expense recognized in accordance
with ASC 718, or otherwise, including in respect of the issuance to the
Corporation's executives, managers, employees, dealers and other business
associates of capital stock of the Corporation, or the issuance or exercise to
or by such persons of options, warrants or other rights to acquire capital stock
of the Corporation, stock appreciation rights of the Corporation or similar
equity equivalents, including in respect of a restricted stock agreement
(including the 2011 Restricted Stock Agreement), the Performance-Based Stock
Unit Agreement and the Stock Option Agreements contemplated by this Agreement
and the Prior Employment Agreements, and (4) any increased depreciation,
amortization or other charges resulting from purchase accounting adjustments by
virtue of acquisitions or business combinations by the Corporation, the
Subsidiary or any Affiliate (provided, however, that no such adjustments shall
be made under this clause (4) with respect to acquisitions occurring prior to
the Commencement Date). The Compensation Committee shall not exercise any
discretion in determining the Corporation’s Adjusted Operating Income pursuant
to this Section 5.2.

 

 

(e)

Notwithstanding the foregoing provisions of this Section 5.2, if the Corporation
effects a major acquisition which acquisition constitutes a change of ownership
or control of the Corporation within the meaning of Treas. Reg. Section
1.162-27(e)(2)(v) during any fiscal year, the Executive and the Corporation
shall negotiate in good faith an appropriate revision to the threshold amount
set forth in this Section 5.2 to implement the purpose of the Annual Incentive
Bonus such that the Annual Incentive Bonus may be payable even if the threshold
amount is not achieved with respect to such fiscal year. However, in no event
shall an acquisition or change in control be a Change in Control, unless the
change in control is also a Change in Control pursuant to Section 1.21.

 

 

(f)

As soon as practicable after the end of each fiscal year but before an Annual
Incentive Bonus is paid in respect of such fiscal year, the Compensation
Committee shall certify in writing (i) whether (and the extent to which) the
performance goals described in Section 5.2 of this Agreement have been attained
and (ii) the amount of the Annual Incentive Bonus payable in respect of such
fiscal year. Under no circumstance may the Annual Incentive Bonus be greater
than the amount described in this Section 5.2. The Annual Incentive Bonus in
respect of any particular fiscal year will be paid upon the earlier to occur of
the fifth business day following public filing or disclosure of the
Corporation's audited consolidated financial statements for such fiscal year or
the 120th day following the end of such fiscal year.

 

 

(g)

Notwithstanding any other provision in this Agreement to the contrary, the
Executive’s right to receive (or retain) any Annual Incentive Bonus is
conditional upon the achievement of the performance levels described in this
Section 5.2.

  

 
10

--------------------------------------------------------------------------------

 

 

 

(h)

For the avoidance of doubt, (i) the ceilings and limits on the annual incentive
bonus in the 2011 Employment Agreement will not be applicable to the Annual
Incentive Bonus under this Agreement, (ii) the AIB Annual Target for purposes of
this Agreement need not cover the multiple years reflected in the PSU Annual
Targets and may differ from the PSU Annual Targets, including the Adjusted
Operating Income targets and goals implicit therein, (iii) the AIB Annual Target
for purposes of this Agreement may differ from earnings or other forecasts,
budgets or guidance provided by the Corporation in its discretion to analysts,
investors, rating agencies and other persons, (iv) the AIB Annual Target for
purposes of this Agreement may differ from forecasts or budgets considered or
utilized internally by the Corporation, including for bonus, incentive or stock
awards, (v) the AIB Annual Target will not be presented, viewed or relied upon
as a forecast, projection or guidance by the Corporation or the Board, and (vi)
the Corporation will not, by virtue of this Agreement, be required to publicly
disclose the AIB Annual Target except as necessary to comply with applicable
securities laws, rules and regulations.

 

 

(i)

Notwithstanding any provisions in this Agreement to the contrary, the
Executive's right to receive (or retain) any Annual Incentive Bonus will be
subject to "clawback" or similar obligations set forth in Corporation policies
duly approved by the Board and required by applicable laws and regulations
(including by any securities exchange) from time to time and applicable to the
Corporation and the Executive.

 

 

(j)

Notwithstanding any provision in this Agreement to the contrary, the Corporation
will not be restricted or limited, by this Agreement, from providing incentive
or bonus compensation to the Executive approved by the Compensation Committee,
subject to review and ratification by the Board, in addition to, or separate
from, the Annual Incentive Bonus provided in this Agreement.

 

5.3

Performance-Based Restricted Stock Units. During the Term of Employment, the
Executive shall be granted performance-based restricted Stock Units, subject to
approval by the shareholders of the Corporation of the incentive performance
components of this Agreement payable in accordance with Section 162(m) of the
Internal Revenue code and the regulations issued thereunder, providing a
contingent right to receive shares of Common Stock (as defined in the Stock
Option Plan), conditioned upon the Corporation's achievement of performance
targets and goals described in this Section 5.3, under the Stock Option Plan and
subject to the terms of this Agreement and a separate performance-based stock
unit agreement which shall be executed by the Executive and the Corporation in
substantially the form of Exhibit A hereto (the “Performance-Based Stock Unit
Agreement”). Such Stock Units are also referred to as "Performance Units" for
purposes of this Agreement. It is intended that such Performance Units and the
shares issuable thereunder shall qualify for deduction under IRC Section 162(m).

  

 
11

--------------------------------------------------------------------------------

 

 

 

(a)

Each fiscal year in the Term of Employment, the Executive will be granted
Performance Units entitling the Executive to earn 0 to 81,250 shares of Common
Stock, with each such grant to be made within ninety (90) days of the beginning
of each such fiscal year and earning of such shares to be contingent upon the
performance of the Corporation in accordance with this Agreement and the
applicable Performance-Based Stock Unit Agreement, such that Performance Units
in relation to up to 406,250 shares of Common Stock could be earned during the
full Term of Employment.

 

 

(b)

The number of shares of Common Stock issuable in respect of each Performance
Unit as of the date of this Agreement is one share and the aggregate number of
shares of Common Stock issuable with respect to a grant of Performance Units
under this Agreement for any fiscal year is specified as of the date of this
Agreement. Such number or numbers of shares shall be adjusted for stock splits,
stock dividends, reclassifications, recapitalizations and similar events in
respect of the Common Stock occurring after the date of this Agreement.

 

 

(c)

For purposes of the Performance Units to be granted for each fiscal year, the
Compensation Committee, subject to review and ratification by the Board, will
set and establish the target and goal (the "PSU Annual Target") for Adjusted
Operating Income Per Share for such fiscal year and for each of the two
immediately following fiscal years (for a total of three fiscal years) within 90
days following the commencement of that initial fiscal year, provided, that if
the Compensation Committee, subject to review and ratification of the Board,
does not set and establish the PSU Annual Target for any of such fiscal years
for any reason or no reason, then the PSU Annual Target will automatically be
set and established for each such fiscal year as a five percent (5%) increase
and improvement in actual Adjusted Operating Income Per Share as compared to the
Adjusted Operating Income Per Share for the immediately preceding year, assuming
no change in the number of outstanding shares of Common Stock on a diluted
weighted average common share basis as set forth in the Corporation's audited
consolidated financial statements. If there shall have been a change in such
number, the PSU Annual Target and such Actual Adjusted Operating Income Per
Share shall be correspondingly adjusted by the Compensation Committee. "Adjusted
Operating Income Per Share" shall mean the Adjusted Operating Income divided by
the number of outstanding shares of Common Stock on a diluted weighted average
common share basis as reflected in such financial statements.

 

 

(d)

For each grant of Performance Units, the amount of the grant that will be earned
and paid will be determined by reference to the achievement of the Corporation
of the PSU Annual Target for each of the two initial fiscal years (on a
cumulative basis) and the three fiscal years (on a cumulative basis) applicable
to such grant.

  

 
12

--------------------------------------------------------------------------------

 

 

Performance Units Earned

 

Adjusted Operating Income Per Share Achievement Level

 

Performance as Percentage of Cumulative PSU Annual Target for Applicable Two or
Three Year Period

 

Percentage of Units Earned (Per Grant)

 

Number of Earned Units (Per Grant)

Threshold



80-85%



50%



32,500

Target



100%



100%



65,000

Maximum



115-120%



125% (i.e., more than target award)



81,250

 

Performance Units for each grant may be earned over either a two fiscal year or
three fiscal year period. Accordingly, if Performance Units with respect to a
grant are earned in the first two fiscal years in relation to such grant, then
those Performance Units shall be paid. If all of the Performance Units with
respect to a grant are earned during such two fiscal years, then no additional
Performance Units in relation to that grant shall be earned in the third fiscal
year. If less than all of the Performance Units with respect to a grant are
earned in the first two fiscal years in relation to that grant (due to
shortfalls or otherwise), then any unearned Performance Units in relation to
such grant shall be earned in the third fiscal year in relation to that grant to
the extent that the number of Performance Units earned during the three fiscal
years in relation to such grant exceeds the number of Performance Units earned
in relation to such two fiscal years. For illustrative purposes only, if, as a
result of the Company's cumulative performance for fiscal year one and two, the
Executive would earn 65,000 Performance Units (each of which would represent one
share of Common Stock unless an adjustment is provided herein, in the applicable
Performance-Based Stock Unit Agreement and the Stock Option Plan and which would
be paid by issuance of such Common Stock after such results are certified as
provided herein) and, as a result of the Company's cumulative performance for
fiscal year one, two and three, the Executive would earn 70,000 Performance
Units, then the Executive would earn an additional 5,000 Performance Units for
fiscal year three (which would be similarly paid).

 

If the Adjusted Operating Income Per Share for an applicable two or three fiscal
year period is between the Minimum Threshold and the PSU Annual Target, or the
PSU Annual Target and the Maximum, the specific amount of the Performance Units
earned in relation to a grant for that period will be linearly interpolated on a
straight line basis based on actual performance (as a percentage of PSU Annual
Target), interpolated linearly either between the Minimum Threshold and the PSU
Annual Target or between the PSU Annual Target and the Maximum, respectively,
and then utilizing that same percentile for the determination of the number of
Performance Units earned, interpolated linearly either between the Minimum
Threshold and the PSU Annual Target or between the PSU Annual Target and the
Maximum, respectively.

 

 
13

--------------------------------------------------------------------------------

 

  

 

(e)

Notwithstanding the foregoing provisions of this Section 5.3, if the Corporation
effects a major acquisition which acquisition constitutes a change of ownership
or control of the Corporation within the meaning of Treas. Reg. Section
1.162-27(e)(2)(v) during any fiscal year, the Executive and the Corporation
shall negotiate in good faith an appropriate revision to the threshold amount
set forth in this Section 5.3 to implement the purpose of the Performance Units
year such that the Performance Units may be payable even if the threshold amount
is not achieved with respect to such fiscal year. However, in no event shall an
acquisition or change in control be a Change in Control, unless the change in
control is also a Change in Control pursuant to Section 1.21.

 

 

(f)

As soon as practicable after the end of each applicable two or three fiscal year
period but before the amount of earned Performance Units is determined in
respect of such period, the Compensation Committee shall certify in writing (i)
whether (and the extent to which) the performance goals described in Section 5.3
of this Agreement have been attained and (ii) the number of Performance Units
earned for each grant in respect of such period. Under no circumstance may the
amount of earned Performance Units be greater than the amount described in this
Section 5.3. The shares of Common Stock underlying earned Performance Units in
respect of any particular fiscal year will be issued and paid upon the earlier
to occur of the fifth business day following public filing or disclosure of the
Corporation's audited consolidated financial statements for such fiscal year or
the 120th day following the end of such fiscal year.

 

 

(g)

Notwithstanding any other provision in this Agreement to the contrary, the
Executive’s right to receive (or retain) any Performance Units or benefits for
Performance Units is conditional upon the achievement of the PSU Annual Targets
described in this Section 5.3.

 

 

(h)

For the avoidance of doubt, (i) the PSU Annual Target for purposes of this
Agreement may differ from the AIB Annual Target, including the Adjusted
Operating Income targets and goals implicit therein, (ii) the PSU Annual Target
for purposes of this Agreement may differ from earnings or other forecasts,
budgets or guidance provided by the Corporation to analysts, investors, rating
agencies and other persons, (iii) the PSU Annual Target for purposes of this
Agreement may differ from forecast or budgets considered or utilized internally
by the Corporation, including for bonus, incentive or stock awards, (iv) the PSU
Annual Target will not be presented, viewed or relied upon as a forecast,
projection or guidance by the Corporation or the Board, and (v) the Corporation
will not, by virtue of this Agreement, be required to publicly disclose the PSU
Annual Target, except as necessary to comply with applicable securities laws,
rules and regulations.

  

 
14

--------------------------------------------------------------------------------

 

 

 

(i)

The Executive may elect to defer his receipt of shares earned under the
Performance Units granted pursuant hereto, in whole or in part, subject to
compliance with Code Section 409A (the "Deferred Shares").  Such deferral will
be subject to the terms and conditions of any deferral plan then in effect or,
if no plan is then in effect, to approval by the Compensation Committee. 

 

 

(j)

Notwithstanding any provisions in this Agreement to the contrary, the
Executive's right to receive (or retain) any Performance Units or benefits of
the Performance Units will be subject to "clawback" or similar obligations set
forth in Corporation policies duly approved by the Board and required by
applicable laws and regulations (including by any securities exchange) from time
to time applicable to the Corporation and the Executive, and furthermore, will
be subject to retention and restriction on sale, hedging, transfer or similar
obligations in relation to Corporation executives set forth in Corporation
policies duly approved by the Board.

 

5.4

Expense Reimbursement. During the Term of Employment, the Executive shall be
entitled to receive prompt reimbursement for all usual, customary, and
reasonable business-related expenses incurred by the Executive in performing his
duties and responsibilities hereunder in accordance with the practices and
procedures of the Corporation as in effect and applied immediately prior to the
Commencement Date, including without limitation an automobile and driver
allowance and/or reimbursement in accordance with past practices, or, if more
favorable to the Executive, as provided by the Corporation or the Subsidiary at
any time thereafter. Up to 10% of the use of the Corporation-provided automobile
may be for personal use.

 

5.5

Vacation and Fringe Benefits.

 

 

(a)

During the Term of Employment, the Corporation shall reimburse the Executive for
life and disability insurance in respect of the Executive for the benefit of
Executive and/or his beneficiary(ies). The aggregate amount of such insurance
coverage reimbursed by the Corporation shall be determined by the premium cost;
the Corporation shall pay an aggregate annual premium of $50,000 for such
coverage, or such lesser amount as the Corporation and the Executive determine.

 

 

(b)

During the Term of Employment, the Executive shall also be entitled to such paid
vacation, fringe benefits and perquisites as provided to the Executive by the
Corporation and/or the Subsidiary immediately prior to the Commencement Date or,
if more favorable to the Executive, as provided by the Corporation or the
Subsidiary at any time thereafter.

 

 

(c)

To the extent that the Executive's rights to compensation or benefits under any
applicable plan, agreement or other governing document are to be determined
based on the length of his employment with the Corporation or the Subsidiary,
all periods of employment with the Corporation, the Subsidiary or the
predecessor of either of them shall be counted unless prohibited by the
applicable plan, agreement or other governing document.

  

 
15

--------------------------------------------------------------------------------

 

 

5.6

Office and Support Staff. Unless the Executive otherwise agrees in writing,
during the Term of Employment the Executive shall be entitled to executive
secretarial and other administrative assistance of a type and extent, and to an
office or offices (with furnishings and other appointments) of a type and size,
at least equal to that provided to the Executive immediately prior to the
Commencement Date of this Agreement.

    6. Termination. Prior to the expiration of the Term of Employment, the
Executive’s employment under this Agreement may be terminated only in the manner
set forth in this Section 6.

  

6.1

Termination Due to Death or Disability. The Corporation may terminate the
Executive's employment hereunder due to Disability, and the Executive's
employment hereunder shall terminate in the event of his death. In the event of
the Executive's death or a termination of the Executive's employment by the
Corporation due to Disability, the Executive, or his beneficiary (as defined in
Section 12.7 of this Agreement), as the case may be, shall be entitled to
receive:

 

 

(a)

Base Salary continuation at the rate in effect on the Date of Termination in the
case of death or Notice of Termination in the case of Disability (as provided
for by Section 5.1 of this Agreement) through the Date of Termination and for a
period of twelve (12) months from and after the Date of Termination, payable in
accordance with the Corporation’s standard payroll practices;

 

 

(b)

if and to the extent the applicable performance goals are achieved as determined
in accordance with Section 5.2 of this Agreement, the Annual Incentive Bonus in
respect of the full fiscal year in which the Date of Termination occurs shall be
payable at the same time such Annual Incentive Bonus would have been paid had
the Executive's employment not terminated;

 

 

(c)

any Performance Unit grants that are due to be received by the Executive on or
before the Date of Termination shall be granted and all Performance Unit grants
outstanding on the Date of Termination shall remain outstanding and be subject
to vesting and earning in accordance with this Agreement, the applicable
Performance-Based Stock Unit Agreement and the Stock Option Plan, provided,
however, there will be no further annual grants of Performance Units after the
Date of Termination;

 

 

(d)

any Options that are due to be granted under any agreement executed after the
effective date of this Agreement shall be granted and all Options outstanding on
the Date of Termination shall fully vest as of the Date of Termination,
provided, however, that any Options that are not granted and vested as of the
Date of Termination (even if they would otherwise be receivable under this
Section 6.1(d)) shall be forfeited;

  

 
16

--------------------------------------------------------------------------------

 

 

 

(e)

any deferred compensation not previously paid to the Executive (including,
without limitation, interest or other credits on such deferred amounts), which
shall be paid at the time provided in the applicable deferred compensation plan,
and any accrued vacation pay and insurance proceeds;

 

 

(f)

reimbursement for expenses incurred but not paid prior to the Date of
Termination;

 

 

(g)

aggregate annual premiums for insurance coverage in respect of the life and
Disability insurance referred to in Section 5.6(a) through the Date of
Termination in the event of death, and through the Date of Termination and for a
period of twelve (12) months from and after the Date of Termination in the event
of a Disability, to be paid in a lump sum no later than seventy-five (75) days
following the Date of Termination; and

 

 

(h)

any other compensation or benefits (without duplication of deferred
compensation, vacation pay and insurance as provided above in this Section)
which may be owed or provided to the Executive in accordance with the terms and
provisions of any applicable agreements, plans and programs of or made by the
Corporation and/or the Subsidiary.

 

In addition, the Executive's family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Corporation to
surviving families of employees of the Corporation under such plans, programs,
practices and policies relating to family death benefits, if any, in accordance
with the most favorable plans, programs, practices and policies of the
Corporation in effect on the date of the Executive's death with respect to other
key employees of the Corporation and their families.

 

Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled after the Date of Termination due to Disability to receive
disability and other benefits at least equal to the most favorable of those
provided by the Corporation to disabled employees and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, in effect at any time during the 90-day period immediately
preceding the Date of Termination due to Disability with respect to other key
employees of the Corporation and their families.

 

6.2

Termination by the Corporation for Cause. The Corporation may terminate the
Executive's employment hereunder for Cause (as “Cause” is defined in Section
1.6) as provided in this Section 6.2. In any case described in this Section 6.2,
the Executive shall be given written Notice of Termination authorized by a vote
of at least a majority of the members of the Board that the Corporation intends
to terminate the Executive's employment for Cause. Such written Notice of
Termination for Cause may be given only within ninety (90) business days after a
director of the Corporation (excluding the Executive) has actual knowledge of
the events giving rise to such purported Cause. The Executive shall be given the
opportunity within 30 calendar days of the receipt of such Notice of Termination
to meet with the Board to defend such act or acts, or failure to act, and, if
such act or failure to act is correctable, the Executive shall be given 30
business days after such meeting to correct such act or failure to act. If such
act or failure to act is not correctable or upon failure of the Executive,
within such latter 30 day period, to correct such act or failure to act, the
Executive's employment by the Corporation shall automatically be terminated
under this Section 6.2 for Cause as of the date determined in Section 1.6 of
this Agreement. Anything herein to the contrary notwithstanding, if, following a
termination of the Executive's employment by the Corporation for Cause based
upon the conviction of the Executive for a felony involving actual dishonesty as
against the Corporation, Subsidiary or an Affiliate, such conviction is
overturned on appeal, the Executive shall be entitled to the payments and
benefits that the Executive would have received as a result of a termination of
the Executive's employment by the Corporation without Cause in a lump sum no
later than 75 days following the date the conviction is overturned.

  

 
17

--------------------------------------------------------------------------------

 

 

If the Corporation terminates the Executive's employment hereunder for Cause,
the Executive shall be entitled to receive subject to the Executive's continued
compliance with all confidentiality, on-competition and other restrictive
covenants:

 

 

(a)

Base Salary continuation at the rate in effect on the date of Notice of
Termination (as provided for by Section 5.1 of this Agreement) through the Date
of Termination, payable in accordance with the Corporation’s standard payroll
practices;

 

 

(b)

any Performance Unit grants that are due to be received by the Executive on or
before the Date of Termination shall be granted and all Performance Unit grants
outstanding on the Date of Termination shall remain outstanding and be subject
to vesting and earning in accordance with this Agreement, the applicable
Performance-Based Stock Unit Agreement and the Stock Option Plan, provided,
however, that there will be no further annual grants of Performance Units after
the Date of Termination and any unvested Performance Units grants (even if they
would otherwise be receivable under this Section 6.2(b)) and any unvested
Restricted Stock or Restricted Stock Units under the Prior Employment Agreements
shall be immediately forfeited;

 

 

(c)

any Options that are due to be granted to the Executive on or before the Date of
Termination pursuant to any agreement executed after the effective date of this
Agreement, shall be granted, provided, however, that there will be no further
annual grants of Options after the Date of Termination and any unvested Options
that are not granted nor vested as of the Date of Termination (even if they
would otherwise be receivable under this Section 6.2(c)) shall be forfeited;

 

 

(d)

any deferred compensation not previously paid to the Executive (including,
without limitation, interest or other credits on such deferred amounts), which
shall be paid at the time provided in the applicable deferred compensation plan,
and any accrued vacation pay;

  

 
18

--------------------------------------------------------------------------------

 

 

 

(e)

reimbursement for expenses incurred but not paid prior to the Date of
Termination;

 

 

(f)

aggregate annual premiums for insurance coverage through the Date of Termination
in respect of the life and Disability insurance referred to in Section 5.6(a);
to be paid in a lump sum no later than seventy-five (75) days following the Date
of Termination; and

 

 

(g)

any other compensation or benefits (without duplication of deferred
compensation, vacation pay and insurance as provided above in this Section)
which may be owed or provided to the Executive in accordance with the terms and
provisions of any applicable agreements, plans and programs of or made by the
Corporation and/or the Subsidiary.

 

6.3

Termination by the Corporation Without Cause or Termination by the Executive For
Good Reason. The Corporation shall be permitted to terminate the Executive's
employment hereunder without Cause but only in accordance with the Notice of
Termination provisions of this Agreement; and the Executive shall be permitted
to terminate his employment hereunder for Good Reason only in accordance with
the Notice of Termination provisions of this Agreement. For purposes of this
Agreement, such a termination of employment by the Executive shall constitute a
"Termination for Good Reason" only if effected in accordance with the Notice of
Termination provisions of this Agreement. Such written Notice of Termination
given by the Executive for Good Reason may be given only within one hundred
eighty (180) business days after the Executive has actual knowledge of the
events constituting Good Reason, and such written Notice of Termination for Good
Reason shall specify the particular act or acts, or failure to act, which is or
are the basis for the Good Reason. The Corporation shall be given the
opportunity within 30 calendar days of the receipt of such Notice of Termination
for Good Reason to meet with the Executive to defend such act or acts, or
failure to act, and, if such act or failure to act is correctable, the
Corporation shall be given 30 business days after such meeting to correct such
act or failure to act. If such act or failure to act is not correctable or upon
failure of the Corporation, within such latter 30 day period, to correct such
act or failure to act, the Executive's employment by the Corporation shall
automatically be terminated under this Section 6.3. If the Corporation
terminates the Executive's employment hereunder without Cause, other than due to
death or Disability, or if the Executive effects a Termination for Good Reason,
the Executive shall be entitled to receive, subject to the Executive's continued
compliance with all confidentiality, non-competition and other restrictive
covenants:

 

 

(a)

Base Salary continuation at the rate in effect on the date of Notice of
Termination (as provided for by Section 5.1 of this Agreement) through the Date
of Termination and for twenty-four (24) months thereafter, payable in accordance
with the Corporation’s standard payroll practices;

  

 
19

--------------------------------------------------------------------------------

 

 

 

(b)

an amount not to exceed $2 million in the aggregate, but otherwise equal to the
sum of the two largest Annual Incentive Bonuses or other cash bonuses previously
earned by the Executive from the Corporation for any fiscal year commencing with
the 2002 fiscal year whether employed under this Agreement, employed under any
of the Prior Employment Agreements or employed under any other arrangement with
the Corporation, to be paid in a lump sum no later than seventy-five (75) days
following the Date of Termination;

 

 

(c)

any Performance Unit grants that are due to be received by the Executive on or
before the Date of Termination shall be granted and all Performance Unit grants
outstanding on the Date of Termination shall remain outstanding and be subject
to vesting and earning in accordance with this Agreement, the applicable
Performance-Based Stock Unit Agreement and the Stock Option Plan, provided,
however, that there will be no further annual grants of Performance Units after
the Date of Termination and any unvested Performance Units grants (even if they
would otherwise be receivable under this Section 6.3(c)) and any unvested
Performance Units shall be immediately forfeited;

 

 

(d)

any Options that are due to be granted to the Executive on or before the Date of
Termination under any agreement executed after the effective date of this
Agreement shall be granted and all Options outstanding on the Date of
Termination, which would vest within one (1) year of the Date of Termination,
shall fully vest as of the Date of Termination, provided, however, that there
will be no further annual grants of Options after the Date of Termination and
any unvested Options that are not granted nor vested as of the Date of
Termination (eve if they would otherwise be receivable under this Section
6.3(d)) shall be forfeited;

 

 

(e)

any deferred compensation not previously paid to the Executive (including,
without limitation, interest or other credits on such deferred amounts), which
shall be paid at the time provided in the applicable deferred compensation plan,
and any accrued vacation pay);

 

 

(f)

reimbursement for expenses incurred but not paid prior to the Date of
Termination;

 

 

(g)

aggregate annual premiums for insurance coverage in respect of the life and
disability insurance referred to in Section 5.6(a) through the Date of
Termination and for twenty-four (24) months thereafter, to be paid in a lump sum
no later than seventy-five (75) days following the Date of Termination; and

 

 

(h)

health and welfare benefits, as provided to and under the same terms as other
executives of the Corporation or the Subsidiary, for twenty-four (24) months
after the Date of Termination, and any other compensation or benefits which may
be owed or provided to the Executive in accordance with the terms and provisions
of any applicable agreements, plans and programs of or made by the Corporation
and/or the Subsidiary (in each case, without duplication of deferred
compensation, vacation pay and insurance as provided above in this Section).

  

 
20

--------------------------------------------------------------------------------

 

 

6.4

Termination Due to Retirement. The Executive may terminate his employment
hereunder as a result of Retirement. Notice of Termination by the Executive for
Retirement shall be given not less than one hundred fifty (150) business days
prior to the Date of Termination if termination is to be effective before July
1, 2020, and not less than ninety (90) business days prior to the Date of
Termination if termination is to be effective on or after July 1, 2021. For the
avoidance of any doubt, upon Date of Termination due to Retirement, there shall
be no accelerated vesting of equity awards. A Retirement shall not be, nor shall
it be deemed to be, a breach of this Agreement and, in the event of a
Retirement, the Executive shall be entitled to receive, subject to the
Executive's continued compliance with all confidentiality, non-competition and
other restrictive covenants:

 

 

(a)

Base Salary continuation at the rate in effect at the date of Notice of
Termination (as provided for by Section 5.1 of this Agreement) through the Date
of Termination payable in accordance with the Corporation’s standard payroll
practices;

 

 

(b)

if and to the extent the applicable performance goals are achieved as determined
in accordance with Section 5.2 of this Agreement, a prorated Annual Incentive
Bonus in respect of the fiscal year in which the Date of Termination occurs,
equal to what such Annual Incentive Bonus would have been for the full fiscal
year multiplied by a fraction, the numerator of which is the number of days in
the current fiscal year through the Date of Termination, and the denominator of
which is 365, payable at the same time such Annual Incentive Bonus would have
been paid had the Executive's employment not terminated;

 

 

(c)

any Options that are due to be granted to the Executive on or before the Date of
Termination under any agreement executed after the effective date of this
Agreement shall be granted and all Options outstanding on the Date of
Termination as of the Date of Termination, which would vest within one year
after Date of Termination, shall vest in accordance with their terms, provided,
however, that there will be no further annual grants of Options after the Date
of Termination;

 

 

(d)

any Performance Unit grants that are due to be received by the Executive on or
before the Date of Termination shall be granted and all Performance Unit grants
outstanding on the Date of Termination shall remain outstanding and be subject
to vesting and earning in accordance with this Agreement, the applicable
Performance-Based Stock Unit Agreement and the Stock Option Plan, provided,
however, that there will be no further annual grants of Performance Units after
the Date of Termination;

 

 

(e)

any deferred compensation not previously paid to the Executive (including,
without limitation, interest or other credits on such deferred amounts), which
shall be paid at the time provided in the applicable deferred compensation plan,
and any accrued vacation pay;

  

 
21

--------------------------------------------------------------------------------

 

 

 

(f)

reimbursement for expenses incurred but not paid prior to the Date of
Termination;

 

 

(g)

aggregate annual premiums for insurance coverage through the Date of Termination
in respect of the life and Disability insurance referred to in Section 5.6(a),
to be paid in a lump sum no later than seventy-five (75) days following the Date
of Termination;

 

 

(h)

any other compensation or benefits (without duplication of deferred
compensation, vacation pay and insurance as provided above in this Section)
which may be owed or provided to the Executive in accordance with the terms and
provisions of any applicable agreements, plans and programs of or made by the
Corporation and/or the Subsidiary; and

 

 

(i)

health and welfare benefits, as provided to and under the same terms as other
executives of the Corporation or the Subsidiary, for twenty-four (24) months
after the Date of Termination.

 

6.5

Termination by the Corporation on a Change in Control. The Corporation shall be
permitted to terminate the Executive's employment hereunder within two (2) years
following a Change in Control but only in accordance with the Notice of
Termination provisions of this Agreement. If the Corporation terminates the
Executive's employment within two (2) years following the date of a Change in
Control, other than a Change in Control pursuant to Section 1.21(a) or (c) which
was not consummated within twelve (12) months of such Change in Control, the
Executive shall be entitled to receive, subject to the Executive's continued
compliance with all confidentiality, non-competition and other restrictive
covenants:

 

 

(a)

Base Salary continuation at the rate in effect on the date of Notice of
Termination (as provided for by Section 5.1 of this Agreement) through the Date
of Termination and for twenty-four (24) months thereafter, payable in accordance
with the Corporation’s standard payroll practices;

 

 

(b)

an amount not to exceed $2 million in the aggregate, but otherwise equal to the
sum of the two largest Annual Incentive Bonuses or other cash bonuses previously
received by Executive from the Corporation for any fiscal year commencing with
the 2002 fiscal year whether employed under this Agreement, employed under any
of the Prior Employment Agreements or employed under any other arrangement with
the Corporation, to be paid in a lump sum no later than seventy-five (75) days
following the Date of Termination;

 

 

(c)

any Performance Unit grants that are due to be received by the Executive on or
before the Date of Termination shall be granted and all Performance Unit grants
outstanding on the Date of Termination shall fully vest at the target level as
of the Date of Termination, provided however, that there will be no further
annual grants Performance Units after the Date of Termination;

  

 
22

--------------------------------------------------------------------------------

 

 

 

(d)

any Options that are due to be granted to the Executive on or before the Date of
Termination shall be granted and all Options outstanding on the Date of
Termination shall fully vest as of the Date of Termination, provided however,
that there will be no further annual grants of Options after the Date of
Termination;

 

 

(e)

any deferred compensation not previously paid to the Executive (including,
without limitation, interest or other credits on such deferred amounts), which
shall be paid at the time provided in the applicable deferred compensation plan,
and any accrued vacation pay;

 

 

(f)

reimbursement for expenses incurred but not paid prior to the Date of
Termination;

 

 

(g)

aggregate annual premiums for insurance coverage in respect of the life and
Disability insurance referred to in Section 5.6(a) through the Date of
Termination and for a period of twelve (12) months from and after the Date of
Termination, to be paid in a lump sum no later than seventy-five (75) days
following the Date of Termination; and

 

 

(h)

health and welfare benefits, as provided to and under the same terms as other
executives of the Corporation or the Subsidiary, for twenty-four (24) months
after the Date of Termination, and any other compensation or benefits which may
be owed or provided to the Executive in accordance with the terms and provisions
of any applicable agreements, plans and programs of or made by the Corporation
and/or the Subsidiary (in each case, without duplication of deferred
compensation, vacation pay and insurance as provided above in this Section).

 

6.6

Termination of Employment By Reason of Expiration or Non-Renewal of the
Agreement. Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment terminates by reason of a failure to extend the Term of
Employment (regardless of whether such failure to extend occurs by reason of a
notice from either the Executive or the Corporation that the Agreement will not
be extended in accordance with Section 3.2 or by reason of a failure of the
parties to further extend the Agreement following the end of the initial Term of
Employment as set forth in Section 3.1), the Executive shall be treated as
having terminated due to Retirement pursuant to Section 6.4 above.

 

6.7

No Mitigation; No Offset; Vacation Pay. In the event of any termination of
employment under this Section 6, the Executive shall be under no obligation to
seek other employment and there shall be no offset against any amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that the Executive may obtain. Any amounts due under
this Section 6 are in the nature of severance payments, or liquidated damages,
or both, and are not in the nature of a penalty. Any payout to the Executive in
respect of accrued vacation pay will be determined in accordance with
Corporation policy (and in all events be limited to a maximum of six (6) weeks).

  

 
23

--------------------------------------------------------------------------------

 

 

6.8

Payment.

 

 

(a)

Except as otherwise provided in this Agreement, and subject to Section 6.8(b)
below, any payments to which the Executive shall be entitled under this Section
6 shall be made as follows:

 

 

(i)

Except with respect to continued payment of Base Salary in accordance with any
provisions of this Agreement, and except with respect to payment of any Annual
Incentive Bonus or other compensation for which a payment date is specified
herein, payment shall be made as promptly as possible following the Date of
Termination. If the amount of any payment due to the Executive cannot be finally
determined within seventy-five (75) days after the Date of Termination, such
amount shall be estimated on a good faith basis by the Corporation and the
estimated amount shall be paid no later than seventy-five (75) days after such
Date of Termination. As soon as practicable thereafter, the final determination
of the amount due shall be made and any adjustment requiring a payment to or
from the Executive shall be made as promptly as practicable.

 

 

(b)

This Section 6.8 shall apply to all or any portion of any payment or benefit
payable under this Agreement that is considered nonqualified deferred
compensation subject to Code Section 409A ("Section 409A Compensation")
Notwithstanding anything in the Agreement to the contrary, the following rules
shall apply to any Section 409A Compensation in order to prevent any accelerated
or additional tax under Code Section 409A:

 

 

(i)

If the termination of the Executive's employment does not qualify as a
"separation from service" within the meaning of Treas. Reg. Section 1.409A1(h)
from the Corporation's Controlled Group (as defined below), then any Section
409A Compensation payable upon termination of employment will not commence until
a "separation from service" occurs or, if earlier, the earliest other date as is
permitted under Code Section 409A. For this purpose, the "Corporation's
Controlled Group" means the Corporation and (A) any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes the Corporation and (B) any trade or business (whether or not
incorporated) which is under common control (as defined in Code Section 414(c))
with the Corporation.

  

 
24

--------------------------------------------------------------------------------

 

 

 

(ii)

If at the time of the Executive's separation from service, the Executive is a
"specified employee" (as defined in Code Section 409A), then the Corporation
will defer the commencement of any Section 409A Compensation payable upon
separation from service (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is six (6)
months following separation from service or, if earlier, the earliest other date
as is permitted under Code Section 409A.

 

 

(iii)

This Agreement is intended to comply with (or be exempt from) Code Section 409A
and to the maximum extent permitted this Agreement shall be limited, construed
and interpreted in accordance with such intent.

 

 

(iv)

To the extent that reimbursements or other in-kind benefits under this Agreement
constitute nonqualified deferred compensation for purposes of Code Section 409A,
(i) all reimbursement of expenses hereunder shall be made on or prior to the
last day of the taxable year following the taxable year in which such expenses
were incurred by the Executive, (ii) any right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

 

6.9

Golden Parachute Excise Tax.

 

 

(a)

Effect on Payment. Anything in this Agreement to the contrary notwithstanding,
in the event that any amount or benefit paid, payable, or to be paid, or
accelerated, or distributed, distributable, or to be distributed to or with
respect to the Executive by the Corporation, the Subsidiary or any other
Affiliate, including Base Salary, Annual Incentive Bonuses, Performance Units,
Stock Options and any other amounts or awards payable in respect of this
Agreement, the Prior Employment Agreements and any other agreement between the
Executive and the Corporation, the Subsidiary or any Affiliate (collectively,
the "Total Payments") would be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then Executive shall receive the greater of the
amount determined under clauses (i) or (ii) below:

 

 

(i)

Except as otherwise provided in clause (ii) below, in the event that the Total
Payments would exceed the maximum amount that could be paid to the Executive
without becoming subject to the Excise Tax, then notwithstanding anything in
this Agreement to the contrary, the amount payable to Employee under this
Section 6 above shall be reduced such that the value of the aggregate Total
Payments that the Executive is entitled to receive shall be one dollar ($1) less
than such maximum amount (the “Reduced Amount”).

  

 
25

--------------------------------------------------------------------------------

 

 

 

(ii)

In the event the Total Payments after payment of the Excise Tax would be greater
than the Reduced Amount, the Executive shall be entitled to receive an amount
equal to the Total Payments and the provisions of clause (i) above shall not be
applied.

 

 

(b)

Determination by Accounting Firm. All determinations required to be made under
this Section 6.10, shall be made by the Corporation’s independent auditors or
such other certified public accounting firm reasonably acceptable to the
Executive as may be designated by the Corporation, which shall provide detailed
supporting calculations both to the Corporation and the Executive.

 

 

(c)

For the avoidance of doubt, in no event will the Corporation reimburse the
Executive for the Excise Tax, if any.

 

7.     Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any bonus or
incentive plan or program provided or maintained by the Corporation, the
Subsidiary or any other Affiliate and for which the Executive may qualify or be
selected, nor (except as expressly provided herein in relation to the Prior
Employment Agreements) shall anything herein limit or otherwise prejudice such
rights as the Executive may have under any other existing or future agreements
with the Corporation, the Subsidiary or any Affiliate, including, without
limitation, any change of control agreements or any stock option, restricted
stock, or stock unit agreements including the Restricted Stock and the Option
Agreements. Except as otherwise expressly provided for in this Agreement,
amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plans or programs of the Corporation, the Subsidiary or any
Affiliate at or subsequent to the Date of Termination shall be payable in
accordance with such plans or programs.

 

8.     Full Settlement. The Corporation's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive or others.

 

9.     Costs of Enforcement. The following provisions of this Section 9 shall
apply if it becomes necessary or desirable for the Executive to retain legal
counsel or incur other costs and expenses in connection with either enforcing
any and all of his rights under this Agreement or defending against any
allegations by the Corporation of breach of this Agreement by the Executive:

 

9.1

The Executive shall be entitled to recover from the Corporation reasonable
attorneys' fees, costs and expenses incurred by him in connection with such
enforcement or defense for as long a period as necessary to enforce this
Agreement, not to exceed thirty-six (36) months from the Executive’s Date of
Termination.

 

9.2

Payments required under this Section 9 shall be made by the Corporation to the
Executive (or directly to the Executive's attorney) promptly following
submission to the Corporation of appropriate documentation evidencing the
incurrence of such attorneys' fees, costs, and expenses, but in no event later
than the time required in Section 6.8(b)(iv) of this Agreement.

  

 
26

--------------------------------------------------------------------------------

 

 

9.3

The Executive shall be entitled to select his legal counsel; provided, however,
that such right of selection shall not affect the requirement that any costs and
expenses reimbursable under this Section 9 be reasonable.

 

9.4

The Executive's rights to payments under this Section 9 shall not be affected by
the final outcome of any dispute with the Corporation; provided, however, that
to the extent that the court shall determine that under the circumstances
recovery by the Executive of all or a part of any such fees and costs and
expenses would be unjust or inappropriate, the Executive shall not be entitled
to such recovery; and to the extent that such amounts have been recovered by the
Executive previously, the Executive shall repay such amounts to the Corporation
within thirty (30) days of such determination.

 

In addition, the Corporation will reimburse the Executive for the reasonable
attorney fees incurred in connection with the preparation and negotiation of
this Agreement, no later than the time required in Section 6.9(b)(iv) of this
Agreement.

 

10.

Confidential Information and Noncompetition.

 

10.1

Confidential Information. The Executive shall not, during the Term of Employment
and thereafter, without the prior express written consent of the Corporation or
the Subsidiary, disclose any confidential information, knowledge or data
relating to the Corporation, the Subsidiary or any Affiliate or their respective
businesses, which (a) was obtained by the Executive in the course of the
Executive's employment with the Corporation or the Subsidiary, and (b) which is
not information, knowledge or data otherwise in the public domain (other than by
reason of a breach of this provision by the Executive), unless required to do so
by a court of law or equity or by any governmental agency or other authority. In
no event shall an asserted violation of this Section 10.1 constitute a basis for
delaying or withholding the payment of any amounts otherwise payable to the
Executive under this Agreement.

 

10.2

Noncompetition. If the Executive’s employment is terminated hereunder (i) by the
Corporation without Cause (as such term is described in Section 6.2) or by the
Executive for Good Reason pursuant to Section 6.3 or (ii) following a Change in
Control pursuant to Section 6.5 then this Section 10.2 shall apply in
consideration of the termination payments due pursuant to Section 6.3 and 6.5
respectively. If the Executive’s employment is terminated due to Retirement
pursuant to Section 6.4 of this Agreement, then the Corporation, by written
notice given to the Executive within 30 days after the delivery of a Notice of
Termination in connection with such Termination may require that this Section
10.2 apply.

  

 
27

--------------------------------------------------------------------------------

 

 

If this Section 10.2 applies as set forth above, then the Executive, without the
express written consent of the Corporation, shall not, for the twenty-four (24)
month period following the Date of Termination, engage in any business, whether
as an employee, consultant, partner, principal, agent, representative or
stockholder (other than as a stockholder of less than a 5% equity interest) or
in any other corporate or representative capacity, if it involves engaging in,
or rendering services or advice pertaining to, any lines of business the
Corporation or the Subsidiary was actively conducting on the Date of
Termination. The obligation of the Executive to abide by the restrictions set
forth in the preceding sentence shall be conditioned upon the Corporation
providing the entitlements set forth, as applicable, in Section 6.3 and 6.5, and
in the event of a termination due to Retirement, continuing payment of the
Executive's Base Salary for the 24 month period during which such restriction
shall be in effect. Such Base Salary shall be paid at the rate in effect (as
provided for in Section 5.1 of this Agreement) on the Date of Termination. If
the Corporation shall institute any action or proceeding to enforce the
provisions of this Section 10.2, or shall file any claim in any proceeding to
enforce such provisions, the Executive hereby waives the claim or defense that
the Corporation has an adequate remedy at law and the requirement that the
Corporation post a bond in securing equitable relief, and the Executive shall
not contend in any such action or proceeding the claim or defense that an
adequate remedy at law exists.

 

11.

Successors.

 

11.1

The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Corporation, shall not be assignable by the
Executive, except that the Executive's rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, interstate succession or a domestic relations order of
a court of competent jurisdiction. This Agreement shall inure to the benefit of
and be enforceable by the Executive's heirs, beneficiaries and/or legal
representatives.

 

11.2.

The Corporation. This Agreement shall inure to the benefit of and be binding
upon the Corporation and its successors and assigns. The Corporation shall
require any successor to all or substantially all of the business and/or assets
of the Corporation or the Subsidiary, whether direct or indirect, by purchase,
merger, consolidation, acquisition of stock, or otherwise, by an agreement in
form and substance reasonably satisfactory to the Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Corporation would be required to perform if no such succession had taken
place.

 

12.

Miscellaneous.

 

12.1

Applicable Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, applied without
reference to principles of conflict of laws. The Corporation and the Executive
knowingly and voluntarily hereby WAIVES ANY RIGHTS TO A JURY TRIAL.

  

 
28

--------------------------------------------------------------------------------

 

 

12.2

Amendments. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. Notwithstanding the foregoing, the Corporation and
the Subsidiary may unilaterally amend this Agreement without the consent of the
Executive in order for the Corporation-sponsored and Subsidiary-sponsored group
health plans to comply with Section 10101(d) of the Patient Protection and
Affordable Care Act (relating the discrimination with respect to insured plans).

 

12.3

Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand-delivery to the other party or by overnight mail or
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

 

If to the Executive:

 

 

 

M. Farooq Kathwari

 

Premium Point

 

New Rochelle, New York 10801

 

 

 

If to the Corporation:

 

 

 

Ethan Allen Interiors Inc.

 

Ethan Allen Drive

 

Danbury, Connecticut 06813

 

Attn: Chairman, Compensation Committee

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

12.4

Withholding. The Corporation may withhold from any amounts payable under this
Agreement such federal, state or local income taxes as shall be required to be
withheld pursuant to any applicable law or regulation. If, at any time on or
after the Commencement Date, the Executive will recognize taxable income with
respect to the awards from the Corporation of Common Stock (regardless of when
such awards are made), the Executive may elect to have the Corporation withhold
from the shares to be delivered shares sufficient to satisfy all or a portion of
such tax withholding requirements, unless prohibited by the terms of the
applicable award agreement or the Stock Option Plan.

 

12.5

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

12.6

Captions. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.

  

 
29

--------------------------------------------------------------------------------

 

 

12.7

Beneficiaries/References. The Executive shall be entitled to select (and change)
a beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive's death, and may change such election, in
either case by giving the Corporation written notice thereof. In the event that
the Executive makes no beneficiary designation in accordance with the procedures
described above, then the beneficiary shall be deemed to be Executive’s then
current spouse, if she is alive on the date of the Executive’s death, and the
Executive's estate, if the Executive is not married on the date of the
Executive's death (or if the Executive's spouse is no longer alive on the date
of the Executive's death). In the event of the Executive's death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to other beneficiary(ies), his
estate or his legal representative(s).

 

12.8

Entire Agreement.

 

 

(a)

Upon the commencement of the Term of Employment, this Agreement (and the
Performance-Based Stock Unit Agreements provided for herein) will contain the
entire agreement between the parties concerning the subject matter hereof and
will supersede the Prior Employment Agreements and all other understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect to the subject matter hereof, excluding: (i) the Restated
Director Indemnification Agreement by and between the Corporation and the
Executive; (ii) the agreements governing the following awards associated with
the Executive's employment by the Corporation that were granted to the Executive
prior to Commencement Date, being stock options (the "Prior Options"),
restricted stock (the "Prior Restricted Stock"), and stock units (the "Prior
Stock Units"), and (iii) any compensation and other benefits remaining to be
paid pursuant to the Prior Employment Agreements, including the Final Tranche
Awards.

 

 

(b)

This Agreement shall not affect the Executive's rights to benefits accrued prior
to July 1, 2015 and the Executive's rights with respect to Prior Options, Prior
Restricted Stock, and Prior Stock Units shall be governed by the respective
stock option, restricted stock, and stock unit agreements relating thereto (and
insofar as applicable thereto, the Prior Employment Agreements). Notwithstanding
the preceding sentence, (i) the Executive's rights with respect to the Prior
Options, Prior Restricted Stock, and Prior Stock Units following the Executive's
Date of Termination shall be governed by the provisions of Section 6 of this
Agreement to the extent such provisions do not adversely affect the Executive's
rights under those awards, and (ii) the expiration of the Term of Employment or
Agreement Term as defined in the 1997 Employment Agreement, 2002 Employment
Agreement, 2007 Employment Agreement and 2011 Employment Agreement shall not
result in vesting of any Prior Options, Prior Restricted Stock, or Prior Stock
Units pursuant to the last paragraph of Section 6.3 of the 1997 Employment
Agreement, the Employment 2002 Agreement, the 2007 Employment Agreement and the
Employment 2011 Agreement, such that the Final Tranche Awards will continue to
be subject to the vesting and other provisions of the 2011 Option Agreement and
2011 Restricted Stock Agreement.

  

 
30

--------------------------------------------------------------------------------

 

 

12.9

Representation. The Corporation represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
the Corporation and any other person or organization or any applicable laws or
regulations.

 

12.10

Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive's employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.

 

12.11

Recoupment. All amounts, payments, benefits, awards and other compensation to
which the Executive is entitled under this Agreement and/or the Prior Employment
Agreements are subject to recoupment or “clawback” in accordance with the
Corporation’s recoupment policy as it may be adopted and amended from time to
time.

 

12.12

Counterparts; Electronic Signatures. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute but one and the same instrument. A facsimile or
electronic signature shall be deemed an original signature.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Corporation has caused this Agreement to be executed in its name on its behalf,
and its corporate seal to be hereunto affixed and attested by its Secretary, all
as of the day and year first above written.

 

EXECUTIVE

 

 

       /s/ M. Farooq Kathwari        

M. Farooq Kathwari

 

ETHAN ALLEN INTERIORS INC.

 

By:     /s/ James B. Carlson        

Name:       James B. Carlson       

Title:      Director

 

ETHAN ALLEN GLOBAL, INC.

 

By:        /s/ James B. Carlson                     

Name:          James B. Carlson                    

Title:            Director                                    

 

 

31 